Citation Nr: 1208319	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-33 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to July 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.

In June 2009, the Board remanded the claim.  For the reasons explained below, the Board finds that the AMC substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issues of entitlement to service connection for congestive heart failure and for posttraumatic stress disorder (PTSD) have been raised by the record (See October 2010, November 2010 statements), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The only service-connected disability is bilateral plantar warts, rated at 50 percent disabling. 

2.  The Veteran's service-connected disability does not preclude him from securing and following substantially gainful employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability and that a TDIU is warranted.  He has reported only scattered employment since he separated from service.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities; provided that, if there is only one such disability, this disability is ratable at 60 percent or more, and that if there are two or more disabilities, there is at least one disability ratable at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2011). 

In addition, the Board has considered 38 C.F.R. § 3.340 which provides that a total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

In other words, 38 C.F.R. § 3.340 deals with the average person standard and 38 C.F.R. § 4.16(a) deals with the particular individual.  The award of a total rating requires a showing that the veteran is precluded from employment due to service connected disabilities.  The adverse affects of advancing age may not be considered in support of the claimed benefit.  38 C.F.R. § 4.19. 

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The Board must determine if there is some service-connected factor outside the norm which places a veteran in a different position than other veterans with the same rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The fact that a veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id.  Rather, he or she need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1. 

In this case, the Veteran's sole current service-connected disability is bilateral plantar warts, rated at 50 percent disabling.  Hence, he does not meet the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The Board now must determine whether his service-connected disability precludes him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  Of note, the case has already been referred to the Director, Compensation and Pension Service for extra-schedular consideration (see 38 C.F.R. § 4.16(b)), which was denied in April 2009.

The Board acknowledges that the Veteran is in fact unemployed, and has been found by Social Security Administration (SSA) to be disabled; however, "unemployed" does not mean "unemployable."  Because service connection is a prerequisite for disability ratings under Title 38 but not for disability benefits under the Social Security Act, the disability "claim" in the two administrative proceedings is entirely different.  

While the determination of the SSA is certainly probative evidence in support of the Veteran's claim, SSA regulations and administrative decisions, including its factual conclusions regarding the date on which he became unable to work, are not necessarily binding on VA or the Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  As will be discussed more extensively later in this opinion, SSA has found the Veteran to be disabled on the basis of his affective or mood disorders, for which he is not service-connected.

Historically, the Veteran has claimed TDIU regularly since April 1989.  Typically, he has referred to both the pain from his "hands" and his "feet" and his inability to walk or hold anything.  See May 1989, August 1990 Statements; June 2005 VA Form 21-8940.  He also reported he could not work because of his hands and his diabetes (April 2006 VA Form 21-8940) and because of the "stress" he was in and his personality disorder and his mental disorders (August 2006 VA Form 21-8940).  

The Board emphasizes that the Veteran is service-connected only for bilateral plantar warts on his feet and has not been granted service connection for any of the other disorders assessed for his bilateral feet and hands, in particular flat feet and for Dupuytren's contractures, or for any other system in his body.  He has completed 12 years of education, though the record is unclear as to whether he took special educations classes (he both reported attending such classes and denied attending them).  When employed over the years, his jobs have been described as that of a laborer, in construction, in janitorial services, in food service, and cooking.  See VA Forms 21-8940, received June 2005, April 2006, May 2006, and August 2006.  

After a review of the entire record, the Board finds that the evidence does not show that the Veteran's bilateral plantar warts preclude his obtaining or following substantial or gainful employment.  

The Veteran has submitted several statements from clinicians regarding his various disorders and their impact on his employability.  Specifically, in July 2002, his then-VA primary care clinician prepared a statement that he was the Veteran's treating physician and that he was treating him for hypertension, congestive heart failure, GERD (gastro-esophageal reflux disease), and chronic dermatitis of both the hands and feet, and that the Veteran could not be gainfully employed.  

The Board acknowledges that the statement was dated July 2002, prior to the date of claim for the TDIU appeal now before the Board; however the Veteran has submitted this statement on many occasions while the current claim was being adjudicated.  Significantly, he is not service-connected for any of the disorders listed in this statement; in particular, he is not service-connected for chronic dermatitis of his feet, or any other bilateral foot disorder but bilateral plantar warts.  Therefore, for this appeal, this statement has little probative value on whether he is precluded from employment because of a service-connected disability.

In December 2002, the same clinician prepared another statement, which also was included in the Veteran's VA treatment records.  He noted that he had been asked to prepare a statement regarding the Veteran's employability and that this statement was needed for the Veteran's application for Social Security benefits.  

He reported that the Veteran had been recently hospitalized for congestive heart failure, a recent study found decreased left ventricular functions, and he had complained of chronic dyspnea and hypoxia with normal exertion and had qualified for home oxygen.  By trade, the Veteran worked in construction and that was clearly not possible simply on the basis of his heart condition.  

The physician concluded that the Veteran had multiple painful disorders involving his hands and left knee, making employment in manual labor impossible.  As this statement also does not mention the Veteran's service-connected disability, it has little probative value on the appeal now before the Board.  See also March 2009 statement by VA clinician that does not mention bilateral plantar warts.

In April 2005, the Veteran sought a podiatry consultation.  The VA clinician, Dr. C noted his neurovascular status was intact for both feet, though the feet were absent arches both on and off weight bearing.  The clinician also noted excessive pronation on stance, and thick lesions on the plantar surface of both feet on weight bearing that was very sensitive to touch.  Similar "lesions" were noticed on the palms of both hands.  The clinician then assessed palmer and plantar hyperkeratosis and opined that the location and severity of the lesions would more likely than not have contributed to his ability to hold employment.  

The Board finds this statement, included within the April 2005 clinical treatment report, is probative.  In the record, the RO granted the 50 percent rating for bilateral plantar warts on the basis of this clinical consultation, made effective the date of the consulation.  Therefore, the bilateral plantar warts disability was indeed assessed as, in effect, 50 percent disabling from this date, so the Veteran's employment has been impacted.  

The same VA clinician provided a separate statement, also dated in April 2005 for the Veteran, which the clinician signed as the Chief of Podiatry.  Dr. C noted that the Veteran was service-connected for a "skin condition" and that this involved his hands and his feet.  Dr. C again described the disorder as lesions on the plantar surface of the feet and palms of the hands.  Dr. C also noted the Veteran could not stand more than three minutes, could not engage in any prolonged walking, and therefore, could not hold "any job."  Dr. C then concluded that his "feet" were the direct cause of his inability to perform the requirements of his previous jobs.  

The Board finds this opinion statement dated in April 2005 to have little probative value on the current claim because it is based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  First, the Veteran is not and never has been, despite over twenty years of statements, service-connected for his hands.  Dr. C plainly was relying entirely on the Veteran's representation of his service-connected disability, which was in error.  Secondly, he was not broadly service-connected for a "skin condition," but for plantar warts, and not for other disorders assessed for his feet.  

Third, the Veteran's report, of not being able to stand more than three minutes or being unable to endure prolonged walking, in this April 2005 statement, cannot be reconciled with the findings of his physical limitations only a month later as found in his Social Security disability determination.  In a May 2005 Physical Residual Functional Capacity Assessment, the private evaluator noted that the Veteran could stand and/or walk for a total of six hours in an eight-hour day and that his push or pull capacity was unlimited.  The only reference to his feet in this May 2005 evaluation was that he had complained they were "sensitive" as a result of plantar hyperkeratosis.  

Therefore, Dr. C's conclusion that the Veteran's feet were the direct cause of his inability to perform the requirements of his previous jobs has no objective, factual basis in the record.  A bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board finds the separate April 2005 opinion letter by Dr. C to have little probative value.         

The Board cannot reconcile the Veteran's contrasting descriptions of his feet.  Multiple statements to VA throughout the record by the Veteran refer to the pain he experiences in his feet and report that his pain prevents him from walking.  Yet in May 2005, when undergoing a physical assessment for his Social Security disability application, which eventually found him disabled on the basis of his affective and mood disorders, with no secondary diagnosis, he complained only that his feet were "sensitive."  

On one hand, the Veteran asserts to VA for purposes of TDIU claim that his feet that are so painful that he cannot walk or hold employment as a result; on the other hand, he contended that his feet were simply "sensitive" when assessed by another agency for that agency's compensation benefits.  Further, in that same May 2005 physical assessment, he responded at length to the questions regarding what disorders or conditions limits his ability to work and never reported painful feet or bilateral plantar warts; instead, he indicated that he stopped working in April 2005, among other reasons, because his feet "were swelling all over."  

Parenthetically, neither the podiatry consultation with Dr. C nor any other clinical record attributed feet swelling to bilateral plantar warts.  Therefore, the Board finds that the Veteran lacks credibility with regard to the symptoms he reports experiencing in his feet.

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran); see also Reonal, 5 Vet. App. at 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (Board is not bound to accept uncorroborated account of veteran's medical history but must assess the credibility and weight of the evidence provided by the veteran rejecting it).  

In June 2005, the Veteran was afforded a VA skin disease examination.  Though his claims file was not available, the examiner reviewed the treatment records and the 2002 VA skin examination.  The examiner noted the purpose of the examination was to reevaluated the service-connected skin condition of the Veteran's hands and feet.  The VA examiner noted the Veteran's reports of significant and severe pain in both the feet and hands, that were constantly painful and "significantly sensitive," such that he could not use his hands and feet for a long period of time for any activities.  

The VA examiner assessed severe chronic ectasis of both the palmar and plantar surfaces bilaterally and opined that this disorder would cause significant functional disability preventing him from possible employment that requires the use of hands and feet.  The Board notes that the Veteran never was and is not currently service-connected for any aspect of his hands, and he is not service-connected for chronic ectasis of his bilateral feet.  Therefore, this opinion is of less probative value for the TDIU appeal before the Board.  

The Veteran sought a private evaluation in April 2006 from Dr. M.  This private physician assessed hereditary palmoplantar kerato derma after an evaluation that referred repeatedly to the Veteran's hands and feet.  Dr. M then opined that this limited the Veteran's working ability.  As the Veteran is already rated as 50 percent disabled by his bilateral feet's plantar warts, to the extent that Dr. M's statement refers to the service-connected disability, his opinion is already well-established in the record, as indeed, the impact of his service-connected disability on his employment has been rated as 50 percent disabling.   

The Veteran was afforded a VA feet examination in May 2006.  The VA examiner, Dr. B., noted that he had conducted other VA feet examinations for this same Veteran in March 2001 and April 2001.  Dr. B noted that he was to address the issue how the bilateral plantar warts affected the Veteran's ability to work.  The claims file was reviewed.  

Dr. B included in the report excerpts from his previous VA examinations of the Veteran, which included Dr. B's own view of the Veteran's ability to ambulate as that, in March 2001, he could barely "hobble" around the room.  For this May 2006 examination, he reported he could ambulate no more than a few steps secondary to pain.  He also reported he could be on his feet no more than five minutes at a time, and during the course of an entire day, could be on his feet no more than an hour and a half.  He reported he used a walker for very short distances and outside the house, he was in a wheelchair.

The Veteran appeared for the May 2006 VA examination in a wheelchair, pushed by his wife.  He wore socks, but no shoes.  The VA examiner noted when the wheelchair was parked by the door; the Veteran could "only hobble very painfully and very slowly while holding onto adjacent furniture across the room to sit in a chair."  After a physical examination, Dr. B opined that it was as likely as not that the Veteran could not obtain or follow any substantially gainful employment secondary to his service-connected bilateral plantar warts.  He noted the Veteran simply unable to function in an employment setting due to the problems in his feet.

While the May 2006 VA feet examination was sufficient as the examiner considered the Veteran's history, his subjective reports, and conducted an objective analysis, the Board finds that the basis of the opinion is not supported by the weight of the evidence.  

The Board has observed that nowhere in the entire record, that spans decades of treatment for the Veteran's feet, does any clinician or examiner, other than the VA feet examiner Dr. B, refer to the Veteran's ambulation as "hobbling."  As well, nowhere in the entire record is the Veteran reported to be confined to a wheelchair, except for this one VA feet examination, during which the VA examiner was asked to address the issue of employability.  

Specifically, the Veteran's gait has been reported on numerous occasions.  Historically, he underwent surgery on his left knee after a fall in October 2000.  The surgery was performed at a local military base after he was referred there having been mistakenly referred to as a retiree.  By the time he was discharged, he had used both a walker during his physical therapy and there was a reference in the treatment reports to him being given a wheelchair.  (See October 18, 2000, discharge from service base; October 20, 2000, VA social worker note, Veteran used wheelchair for mobility status/post surgery).  

By July 2001, however, VA treatment reports referred to the Veteran's gait as "steady and balanced."   In addition, the May 2005 physical capacity assessment results discussed above, reached during the processing of his application for Social Security disability benefits, would have been impossible had he been confined to a wheelchair.  Indeed, there is no mention of a wheelchair in that May 2005 private evaluation.  

A September 2005 VA Inpatient Admission Assessment noted he reported arthritis and that he used a walker at times "with knee pain."  Parenthetically, he is not service-connected for the left knee surgery or residuals.  As well, VA treatment reports dated in 2006 contain no mention of his arrival in a wheelchair or being confined to a wheelchair.  Significantly, in July 2006, nearly two months after the VA feet examination, he sought treatment for his elevated blood sugar.  His gait was described as "normal."  See also February 2007 VA treatment record, gait is "steady; November 2008, gait "steady."  This directly contradicts the Veteran's representation at the VA examination that he was wheelchair dependent and could not walk.    

The Board has weighed the evidence related to his confinement to a wheelchair at the time of the VA examination which formed the basis of the examiner's opinion against the other evidence of record discussing his mobility and gait and finds that the 2006 VA feet examiner's opinion that the Veteran could not function in an employment setting was based on an inaccurate fact (the Veteran's walking ability), and so, is less probative.

Of record is also an April 2006 statement by the Veteran's fiancée.  She reported that along with his mother, she had been caring for him the previous three years.  She observed his complaints of pain in his feet and hands, and described the difficulties with his fingers and hands that were so severe he left his recent employment at a casino because of his hands.  Again, that he has reported pain in his feet is well established in the record and as he is not service-connected for any disorder in his hands, the statement has less probative value on this appeal.

The Board finds that while the bilateral plantar warts disability clearly interferes with the Veteran's ability to work, any schedular rating implies some degree of interference with employment.  The evidence in this case does not demonstrate marked interference with employment, or any type of interference that is outside the bounds of the rating criteria.

While the Veteran asserts that he cannot secure or follow a substantially gainful occupation as a result of his service-connected bilateral plantar warts, the more probative evidence is against the claim.  The Board notes that, as a lay person, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as whether he can secure or follow a substantially gainful occupation as a result of his service-connected disability and that his views are given less probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that any probative value of the Veteran's own conclusion is far outweighed by the credible evidence of record.  Further, there is no competent medical opinion suggesting that he is incapable of performing the physical and mental acts required of employment by reason of his bilateral plantar warts alone.

In sum, the Board finds that the Veteran's bilateral plantar warts does not preclude substantially gainful employment.  Therefore, TDIU is not warranted on a scheduler or extraschedular basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice was provided in June 2005, prior to the unfavorable rating decision that is the basis of this appeal.  Moreover, an April 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The claim was then adjudicated in the October 2006 statement of the case.  

As well, the Board's finds that the June 2009 remand instructions have been substantially complied with in that an supplemental statement of the case was prepared, thereby adjudicating all of the evidence added to the record after the October 2006 statement of the case.  While the AMC/RO had been instructed in June 2009 to provide the Veteran a list of accredited representatives, in July 2009 he submitted a statement and the appropriate form to designate a new representative.  

As substantial rather than strict or absolute compliance is all that is required under Stegall, a remand for a list of accredited representatives is unnecessary.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("[i]t is substantial compliance, not absolute compliance, that is required" under Stegall); D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) ("substantial compliance" rather than "strict compliance" is required under Stegall). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private records, and the reports of VA examinations.  The medical evidence from the Veteran's 2005 Social Security disability determination is of record.   

The Veteran was afforded an 2006 VA feet examination.  Because the examiner reviewed the claims file, considered the evidence including lay statements, and explained the reasons for his conclusion, the Board finds that the 2006 feet examination is adequate.  

Certainly, any deficiency was not the fault of the examiner, who made pains to review the record and confine his opinion to the bilateral plantar warts disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (examination adequate when based on consideration of the Veteran's prior medical history describes the disability in sufficient detail to allow the Board to make a fully informed evaluation; medical examiner must support conclusion with analysis adequate for the Board to consider and weigh against contrary opinions). 

Also of record and considered in connection with the appeal are various statements submitted by the Veteran.  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

TDIU is denied.



___________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


